Citation Nr: 1146091	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  96-44 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of a fracture of the right ischium.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include degenerative joint disease, right sacroiliac joint and low back, with radiculopathy and myofascial pain syndrome.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  

The Board remanded the appeal in April 1998 for the RO to adjudicate the intertwined claims for service connection for low back and right hip disabilities.  In April 1998, the RO denied service connection for low back and right hip disabilities, to include degenerative joint disease of the right sacroiliac joint and low back pain with radiculopathy and myofascial pain syndrome.  The Veteran did not file a notice of disagreement with respect to this decision, and it is final.   

In a December 2010 rating decision, the RO denied petitions to reopen claims for service connection for low back and right hip disabilities to include degenerative joint disease of the right sacroiliac joint and low back pain with radiculopathy and myofascial pain syndrome.  

In May 2011, the Syracuse VA Medical Center received multiple communications from the Veteran via his congressman.  That month the Medical Center forwarded the statements to the RO.  In these statements, the Veteran expressed disagreement with the denials of service connection for the low back and right hip disabilities.  These statements were ultimately filed with the RO that entered the denials, and are liberally construed as notices of disagreement.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2010) Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  A statement of the case has not been prepared with respect to the issues denied in this decision.  76 Fed Reg. 17544-01 (April 29, 2011); Manlincon v. West, 12 Vet. App. 238 (1999).     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was certified to the Board in May 2011.  In July 2011, the Board received a statement pertaining to his service connected hip fracture (ischium) from his VA physician.  This evidence was submitted on the Veteran's behalf by his Congressman.

The Veteran has the right to have all evidence considered in the first instance by the agency of original jurisdiction (AOJ), although he may waive this right.  38 C.F.R. § 20.1304 (2011).  In October 2011, the Board asked the Veteran if he wanted to waive consideration of the newly received evidence by the AOJ.  He responded that he wanted the claim remanded for review of the newly received evidence.

The July 2011 statement suggests that there may be additional relevant VA treatment records and that the disability may have worsened since the last examination.  VA is required to seek the reported treatment records and provide the Veteran a new examination.

The RO has not provided the Veteran with a statement of the case for the issues of whether new and material evidence has been received to reopen claims of service connection for a low back disability, to include degenerative joint disease, right sacroiliac joint and low back, with radiculopathy and myofascial pain syndrome and for a right hip disability.  The Veteran's statements in written correspondence to his Congressman express disagreement with the December 2010 RO decision and a desire for appellate review.  These statements were then forwarded from the Congressman's office to the Syracuse VA Medical Center.  In May 2011, they forwarded the correspondence to the Buffalo RO.  The Board finds the Veteran has met the criteria for filing a timely notice of disagreement.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2010) Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

Because the notice of disagreement placed the issues whether new and material evidence has been received to reopen claims of service connection for a low back disability, to include degenerative joint disease, right sacroiliac joint and low back, with radiculopathy and myofascial pain syndrome and for a right hip disability in appellate status, the matter must be remanded for the issuance of a statement of the case.  76 Fed Reg. 17544-01 (April 29, 2011); Manlincon v. West, 12 Vet. App. 238 (1999).     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for the conditions at issue in this appeal since February 2011 at the VA outpatient clinic in Rome, New York.

2.  Afford the Veteran a VA examination to evaluate all current residuals of the service connected right ischium fracture.

The examiner should review the claims folder and note such review in the claims folder.

If the examiner should identify any right hip disability that is not associated with the service connected ischium fracture, and should provide reasons for the opinion that it is not associated with the fracture.

The examiner should also opine as to whether the right ischium fracture residuals render the Veteran incapable of maintaining employment for which his education and experience would otherwise qualify him.  The examiner should provide reasons for this opinion.

The examiner should also opine as to whether the right ischium fracture in conjunction with all right hip and low back disabilities render the Veteran incapable of maintaining employment for which his education and experience would otherwise qualify him.  The examiner should provide reasons for this opinion.

3.  If there is evidence of unemployability due to residuals of the ischium fracture and any other service connected disabilities, but the Veteran fails to meet the percentage requirements for total rating based on individual unemployability; the AOJ should refer the case to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) (2011). 

The AOJ should issue a statement of the case as to the issues of whether new and material evidence has been received to reopen claims of service connection for a low back disability, to include degenerative joint disease, right sacroiliac joint and low back, with radiculopathy and myofascial pain syndrome and for a right hip disability.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

4.  If the claim for increased rating for the right ischium is not fully granted, the AOJ should issue a supplemental statement case that considers all evidence received since the February 2011, supplemental statement of the case, including the July 2011 statement from the Veteran's VA physician.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



